DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Loginov on 08/24/2022.
Please change the dependency of claims 9-12 from canceled claim 8 to claim 1, as follows:
Claim 91999. The vision system as set forth in claim 1, wherein the light-conditioning lens 2comprises an aspheric lens assembly with a concave and a convex lens pair.1
Claim 10. The vision system as set forth in claim 1, further comprising a field lens located 2between the reticle and the beamsplitter.1
Claim 11. The vision system as set forth in claim 1, further comprising a housing cover 2mounted over the optics block and at least a portion of the second vision system camera.1
Claim 12. The vision system as set forth in claim 1, wherein the light source is a circuit 2board with an LED assembly mounted thereon, the circuit board mounted on an end of the optics block opposite an end of the optics block on which the reticle is mounted.

Response to Amendment
The Amendment filed 08/23/2022 has been entered. Claims 1, 5 and 14 have been amended. Claims 7-8 and 13 have been canceled. Claims 1-6, 9-12 and 14-15 are allowable in this application. 



Response to Arguments
Applicant's arguments filed 08/23/2022, have been fully considered and they are persuasive.

Allowable Subject Matter
Claims 1-6, 9-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1 and 14:
The closest prior art, JORDIL (US 20150285616 A1), in view of Takagi (JP2006267032A), does not teach the optics block has a reticle adapted to contact the touch probe, the reticle having a fiducial pattern, and a light-conditioning lens between the illumination light and the beam-splitter.
None of the prior art teach or fairly suggest the above-mentioned limitations in combination with the other limitation of Claim(s) 1 and 14. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2-6, 9-12, and 15 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419